Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 1 of 43




              EXHIBIT A
           FILED PARTIALLY
              UNDER SEAL
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 2 of 43

                             Index

                   A.1           Baiza, Eduardo
                    A.2         Chawla, Bhavdeep
                    A.3        Chawla, Gegendeep
                    A.4          Chawla, Simren
                    A.5          Cruz, Alexander
                    A.6         Dayton Jr., George
                    A.7          Espaillat, Daniel
                   A.8          Farkas Jr., Robert
                    A.9         Farkas Sr., Robert
                   A.10           Farkas, Brielle
                   A.11          Farkas, Cynthia
                   A.12          Franklin, Jessica
                   A.13           Garcia, Joshua
                   A.14        Golestaneh, Armeen
                   A.15         Kenny, Catherine
                   A.16            Lee, Daisha
                   A.17          Mabry, Michael
                   A.18         Martinez, Lorraine
                   A.19         Matsumoto, Tomo
                   A.20         Mendez, Jonathan
                   A.21            Pooladi, Ali
                   A.22         Pooladi, Forouzan
                   A.23           Pooladi, Hoda
                   A.24         Pooladi, Mohtaram
                   A.25            Razavi, Fael
                   A.26            Riaz, Huma
                   A.27          Shehata, Bishoy
                   A.28          Taebi, Naghmeh
                   A.29          Tanner, Michael
                   A.30         Zimmerman, Chase
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 3 of 43




                   EXHIBIT A.1
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 4 of 43




To Honorable Lorna G, Schofield
United States district court judge
Southern district of New York,
40 foley square, New York, NY 10007



  My name is Eduardo Baiza, I am a sales manager for a car dealership located in the
Bronx, NY. I met Sam in 2009 where we worked together for 3 years, and with time we
became close friends/brothers. Sam is a cheerful, friendly individual, always looking to
put a smile on someone’s face. Sam to me is trustworthy, Sam has helped me not only
spiritually, emotionally but also financially, he helped me and my family in a great time
of need I am forever grateful for that.
   He always would ask me “hey Ed, everything good?” he will always know when I
was and when I wasn’t, and not only me but other close friends in common. Sam has
proven to be a loyal and honest friend.
  I understand Sam’s situation and the trouble it brought, Sam has expressed a deep
sense of remorse for his mistake. I believe as we move forward, he will emerge a better
person. Sam has all the intentions to prove, he regrets what he did, if given the chance.

Your Honor this is why I am asking for leniency, I believe all things work for the best for
us and I believe this situation Has, I trust you will make a fair decision.
 I know of Sam to be a giver not a thief, and assist when He sees the need, overall to
me a charitable person, He means a lot not only to me for so many other people.
Humbly Thank you for considering reading this letter.


Yours sincerely,
Eduardo Baiza
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 5 of 43




                  EXHIBIT A.2
I
I
          Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 6 of 43




                                                 I

                                         OMNI
                                             REALTY
    TO:
    Honorable Loma G. Schofield
    United States District Court Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

    Your Honor,

    My name is Bobby Chawla; I am a local business owner, real estate agent, developer & investor
    with over 8 years of experience. My family has owned and operated the Shell gas station in
    Lawrence, NY for over 35 years. We have always been very active In our local community and
    have a great relationship with tlle community. We take great pride In building strong
    relationships, which is the backbone of our continued success .
                                                 .
    I have known Sorbee for over 17 years now; we met in the 6th grade. We immediately became
    close friends and he is someone who I consider to be my brother. Not only were we classmates,
    but we were teammates and co-workers at a time as well. We were in school sports such as
    lacrosse and wrestling together and both worked at BestBuy after school. I worked at BestBuy
    for over 6 years and it was a job that , to(lk very seriously. I knew Sorbee would be a great asset
    to the company and so I personally ret0irnd him and aided him in securing a job at BestBuy. He
    immediately gained recognition as one '1f the best salesmen and all around employee. He
    excels at anything he puts his mind to. Sorbee comes from a good family who loves him: his
    father is a well-known and highly respected doctor. He has a heart of gold; he would always go
    above and beyond for his friends and continues to do so to this day.

    When I had learned that Sorbee was arrested and put in jall, my heart dropped. I Immediately
    reached out to his girlfriend and asked if there was any way I could speak to him. Sorbee and
    communicated by exchanging emails back and forth for quite some time, and he always
    expressed how ashamed he felt and how he understood his wrongdoing and is looking forward
    to the day he can redeem himself and continue to be a productive member of society and use
    his talents for better. He has had almost two years now to think about his actions and really take
    the time to reflect. It hurts my heart to see Sorbee in this position and I am looking forward to
    the amazing things I know he can and will accomplish, all while being true to himself and his
    values.

    Thank you for your consideration,
    Bhavdeep (B by) Chawla




     IJS-18 101 Avenue, Richmond Hill, NY 11419 !Tel (718)441-4800 I Fax (718) 441-7001 I www.omnirealty.com


L

                                                                   Scanned wi h CamScanne
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 7 of 43




                  EXHIBIT A.3
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 8 of 43



                                                           ~
                                             Five Towns Premier
                                              IIIHA.ILITATION • NU.IINO CINTIII

 Director of Rehabilitation services ·
 ~ Chawla MS OTR/L

 ~Y1155



 TO:
 Honorable Lorna G . Schofield
 United States District Court Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007


 You're Honor,

 I would like to introduce myself, my name Is Gegendeep Chawla, and I'm a director of a
 rehabili ation unit in a skilled nursing facility in Long Island, NY. I supervise over 40
 physical therapists, occupational therapist, and speech therapists for about 8 years . I have
 graduated w ith my Masters in occupational therapy.

I have known Sorbee Sharma for over 17 years. He has been one of my brother's best
friends for as long as I can remember, and is also like a younger b·rother to me. I ave
visited him in Florida, and I have watched him grow from a young boy into a mature adult.
Sorbee has always been reliable, and a great friend to my brother and an important part of
our family. I have always found Sorbee to be a caring and compassionate person.

r understand Sorbee has run into trouble with the law, this is not the Sorbee we know and
have grown up with. I understand he has made a huge mistake, but I do believe he truly
deserves another chance, a chance to prove his true worth to his community. Sorbee is
young, smart and full o~ l!fe. He has his whole life ah~·aci of him to ~rove himself as an
honest citizen. I have visited Sorbee, l have had multiple conversations with Sorbee and I
know he feels a great deal of regret for what he's done.

I come from a very respectable and honest family and I work in a very respectab le field. I
have worked 7 days a week through the Covid•19 pandemic as a health care professional
in nursing home. I am a hard worker and as the director of the rehab unit, I have a great
deal of responsibility. I would not put my name on the line to defend anyone that I do not
believe in. But I can say, I believe in Sorbee, and although he might not be related to me
by blood , he IS my family. I sta~d by Sorbe~ with e~eryth!ng I hav_e. I will support him
through this. I request you to kindly take this letter into high consideration before making
any judgement.

                          r consideration,


                                  :#,
Than
Geg
             .,..,_,..,.__..,la
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 9 of 43




                  EXHIBIT A.4
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 10 of 43




                              OCCUPATIONAL THERAPY
                                  SIMREN CHAWLA MS OTRIL




                                         ---
                                        Woodland Hills , CA 91303




TO :
Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007



Your Honor,


My name Is Simren Chawla , I 'm a seasoned occupational therapist for over 9 years, previ ously in New
York State and currently in the state of Californ ia.

I have known Sorbee Sharma for over 17 years. He has been my brothers' best friend sin c e middle
school. Sorbee had become a well known name in our family and was always thought of as a member
of our family; another little brother in my eyes . Sorbee has always been a kind, gentle and caring
person . He has always shown great passion tor the things and people he cares about. Sorbee was on
the lacrosse team with my brother as well as the wrestling team, and the one thing that always sticks
out about Sorbee is that he had always showed such great leadersh ip skills, patience and mentoring to
younger classmen . He has always wanted to help out other people and his fri ends and still does till
this day. He always puts his loved ones first.

I understand Sorbee has made some m istakes and fully understand the degree of trouble he i s in . I
know what he did was wrong, but I truly b elieve his heart was in the r ight place. I also know Sorbee has
had a substantial amounr of time to think about and know what he has done wrong and feels a great
deal of remorse .

I consider myself to be an excellent judge of character, and in fact being an occupational therapist
working with special needs kids, adults, rehab clients and working alongside hundreds of
occupational therapists, speech therapists , teachers, etc. over tho years, I come across a lot of
different people . I can tell when someone Is being s incere in their desire to change or to account for
wrongdoing and I am certain this is the case with Sorbee.



Thanll you for your conslderalion,



Su
Simren Chawla MS OTRIL
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 11 of 43




                  EXHIBIT A.5
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 12 of 43




December 15, 2020

Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Sam Sharma

Dear Judge Schofield:

My name is Alexnader Cruz. l worked for Centra Tech for 6 - 7 months during 20 17 as an iOS
developer and my focus was to develop the iOS app. I worked wi th the CTO, Steven Sykes, and
I had no subordinates. The oftice was located at 555 Washington Avenue, #240. Miami Beach.
Flmida 33139.

l worked a 40-hour week. every week and was always paid my salary without an issue. I worked
Mooday th.rough Friday, 9:00 a.rn. to 5:00 p.rn. out of the office.


Should you have any questions, do not hesitat\! to contact me.


Sincet'ely,


Alexander Cruz
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 13 of 43




                  EXHIBIT A.6
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 14 of 43



George Dayton Jr

Chandler, Az 85224

11-5-2020

Honorable Lorna G Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

RE: Matter of Centra Tech

Dear Judge Schofield,

     My name is George Dayton Jr and I took part in the Centra Tech ICO in 2017. I also did Admin work
on their communication channel helping to answer questions from other people in the channel. The ICO
of Centra Tech caught my eye with the Visa card alone. In addition to having a Visa card to pay with,
using several different types of cryptocurrencies, along with having a totally inclusive marketplace where
the Centra tokens could be used, was very exciting. I saw it as the future of money as technology is
quickly taking over in the world as most people just swipe. When I was issued my Centra card and I was
able to use it in stores, I could see the genius of the technology and that it did work as explained. I was
excited for everyone in the community that they would get to see it in person for themselves and see how
it worked. The Centra marketplace, in my vision, was going to be competing with some of the major
marketplaces and I was looking forward to seeing it go live.

      I have been following Crypto projects for 3 years now. I have seen many projects fizzle out and fold
as well as projects that have had delays. Even 3 years later, delays are very common. Blockchain is still
fairly new technology and integrating blockchain technology with the technology we have been using for
the last 30 years is no easy task. Integrating a new technology with the archaic banking system was
going to be an even bigger challenge. When I researched the project and saw the possibilities, I knew it
would change the world. As I started helping out with the community, I had ongoing questions and
conversations with the Centra Tech team when questions arose that I couldn’t answer. The team was
very responsive and always helped out. I saw some people upset about delays and being pushed back
and I tried to explain and understand that with technology, delays happen. I never had any doubts or
worries about the project being that I worked in technology for 10 years at that point and saw many
delays from basic technology, let alone integrating a new technology with older technology. I am still
following Crypto projects and am even more excited about the future of it as it seems more stable and
safer.

     In closing, I felt compelled to write a letter on behalf of the defendants. I bought tokens of my own
free will and never felt deceived or cheated. I knew it would take time to build the project completely and
having a working card, I felt very good about the project.

Respectfully,
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 15 of 43



George Dayton Jr
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 16 of 43




                  EXHIBIT A.7
     Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 17 of 43




Honorable Lorna G. Schofield
United States District Judge
Southern district of NY
40 Foley Square
New York, NY 10007

Re: Sohrab “Sam” Sharma

Your Honor:

My name is Daniel Espaillat. I have been involved in Crypto since 2013 in one form or
another. I was a pre ICO investor. Besides the tokens that were delivered by Centra.
They had promised a credit card that could be used in real time using crypto as a
means of paying for items. They delivered and worked as discussed. I am now aware
of the misrepresentations that were made, but I do not regret my purchase at the time,
nor do I think I was deceived in any way. It was a great product.

I am writing this I hopes that you may be take it easy on Sharma. I do not believe he
tried to do anything that would ultimately hurt the investors that were part of the
ICO.

Thank you,



Daniel Espaillat
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 18 of 43




                  EXHIBIT A.8
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 19 of 43




Your Honor,

I am truly grateful for your time.

I would like to start off by saying my family deeply appreciates Your Honor’s sincerity and
consideration of their letters, love and support in arriving at my sentence.

I write to you today from the bottom of my heart because my friend and future brother-in-
law, Sam Sharma, is also going to be sentenced by Your Honor.

I have grown to know Sam much more since getting hired at Centra Tech. For over two
years, we have been working on this case, digging through the discovery which included
thousands and thousands of texts messages, emails and the company’s chat messages,
and preparing for trial with our attorneys. I’ve always had to work hard, but nothing
compares to working on your own case-essentially fighting for your life. The bond I formed
with Sam during this case is something that only comes from two people fighting for their
lives together.

But the truth of the matter is that we lied to people. It doesn’t matter that the Centra Card
ultimately worked or that the money is still there. Whatever we were telling ourselves
during Centra and preparing for this case was denial. The positive facts that we were
going to use at trial were just positive facts and does not change the fact that we lied to
people.

Nothing can change that. It’s in the past, but I have grown to respect the justice system
and the hard work of the prosecution team. Before all this, I had no clue about the law or
how the justice system worked. And I guess what I’m trying to say is that I would agree
wholeheartedly with the punishment that the government is trying to impose on Sam if he
had done this with evil in his heart. If he built a massive fraud to strictly benefit his own
pocket, and he was a selfish fraudster, it would be different. But that’s not Sam. In fact, if
that was the case, I wouldn’t be writing this letter. I would have already turned my back
on Sam and would have tried to get my sister to leave him. I haven’t done any of that.

When I first started at Centra, Sam had said that he was going to change the world. What
ended up happening is that everything we did changed us. This case changed us, and,
in a way, we might actually be better for it.

I would never minimize the criminal acts that we committed. I am simply giving you a
perspective that you might not otherwise have without us going to trial. I believe that Sam
Sharma is a really smart person that made some really stupid decisions. His impatience
and our lies landed us a Federal Indictment. But we pleaded guilty to Conspiracy to
Commit Fraud and we will pay for that for the rest of our lives. At least, I am pretty sure
anyone who lost money will get it back.

During quarantine Sam and I grew very fond of a certain Pastor here in Miami and we
have come to terms with our wrong doings. We are guilty of conspiring to commit fraud
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 20 of 43




because together we had lied to the public and made material misrepresentations to the
cryptocurrency community. I know that Sam has been repenting on his sins of lying. Not
only did we conspire and break the law, but we sinned. Not only do we have to answer to
the court, but we have to answer to God and be truthful with ourselves.

Putting a halt on trial preparation and pleading guilty was not only coming clean to the
court, but being truthful with God. Sam and I both decided to do this. I hope that Your
Honor can see beyond just the prosecutors’ portrayal of Sam. He rarely passes a
homeless person without giving generously to them. He wants to do good in this life and
help people going through hardship. He has inspired me to be a better person and to pay
it forward whenever I have the chance. He treats my sister like a queen and even through
all of this, my parents and grandparents love him so much. He looks at my daughter with
undeniable love, as if she were his own. My family is a small tight knit family that only gets
involved with genuine people. People with good in their hearts. We would never associate
with selfish, narcissistic, greedy people. In fact, every Sunday we all talk about the lessons
taught by our Pastors during the Sunday Service. This is one of ours and Sam’s favorite
topics to discuss as we have grown tremendously and are truly on the path to
righteousness.

Thank you Your Honor, I am incredibly grateful for your time. I just hope you can see Sam
the way we all do and give him a sentence as fair as the one you gave me.




Robert Farkas
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 21 of 43




                  EXHIBIT A.9
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 22 of 43



Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Your Honor,

Thank you for taking the time to read my letter about Sam Sharma.


I met Sam Sharma about 5 years ago when he started dating my daughter Brielle. Brielle is my
best friend and the youngest of my four children. She is a tiny girl with a huge heart. Her heart
is filled with love for animals, especially shelter animals and the elderly. She is constantly volun-
teering at animal shelters and facilitating pet adoptions. She also pays extra special attention
to her grandparents and sends them random flowers and photo collages as COVID has created
a sad separation between them and the rest of our big, tight knit family. I am blessed to have
such amazing kids. They're all beautiful inside and out in their own ways, but Brielle is my little
buddy and truly a kind soul. Ever since she was a baby I knew that she was different and she
would need to find a guy who would be on the same level as her character. Someone who was
smart, kind hearted, genuine and had a certain sparkle to them; a zest for life if you will. When
Brielle started bringing Sam around they were just friends but I knew that he was "the" guy for
her. I'd say that I'm a pretty straight forward , old school, blue collar guy who is pretty simple;
no nonsense. Sam Sharma had all the qualities that I saw in a person that was right for my best
buddy little B. She would always say "Dad, we're just friends". Over the course of a few
months they had made it official and I knew that she was making a smart decision.
Fast forward to Centra Tech and my simple world was turned upside down. When Sam and my
only son RJ were arrested I felt helpless. My son always called me a "Situationist" because I
had always helped him and others out, in any aspect of life, so he gave me that nickname. This
"situationist" was destroyed inside. My simple world of manual labor and family-time was now
chaos. I don't know much about the legal system and when I sa                                    first

                                                                                                   y
                                                                                               . Later,
                                                                                               ink
                                                                           ake. Sam had a great idea
and ran with it. He didn't run, he sprinted with the idea of a cryptocurrency card. After all these
years of knowing Sam I realize two major things about him. 1) He really is a genius 2) He does
things very quickly. The point I'm trying to make is not to cover up the things he did by any
means, but I am shedding light on Sam from a different perspective. He should be, and has
been punished for his impatience. The misrepresentations he made creating Centra Tech were
out of sheer impatience. He was running a million miles a second and focusing more on the
end zone than focusing on his fumbles. Getting his shiny metal Centra Cards out to the world
did not make up fo                                          been through a tremendous amount of
pain knowing that                                             Knowing that Brielle's father and best
friend lost his min                                           e arrests were in major news outlets
his name tarnished forever. But even through all this chaos, it doesn't change my love for Sam.
I think the silver lining from all this is that our bond has been made stronger. It could have easi-
ly broken our bond if he was a malicious person. Sam has been on house arrest for 2.5 years
and just recently got curfew. This case has taken a major toll on our family and we cannot wait
for the day these boys are finished with this. Your Honor I am not minimizing the crimes com-
mitted, however I truly believe that Sam has been rehabilitated and scarred from ever making
misrepresentations again. I believe he not only has he learned a lifelong lesson, but Sam has
grown tremendously for the better. Sam and my daughter Brielle have a beautiful life filled with
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 23 of 43



gratitude and Church on Sunday. Sam has compassion for the homeless and would give the
shirt oﬀ his back to anyone in need. His good deeds in society have inspired myself to donate
more often. He brings joy and smiles and can light up a room with his positive energy. He is
someone you would want to be your neighbor or friend. If the world was filled with more people
like Sam, the world would be a much better place. Please take this point of view of Sam into
consideration when deciding his fate your Honor, as I know him on a diﬀerent level. I know he
would have never put fake pictures of me and others on his website if he could have foreseen
the trauma it had caused our families and victims. I know that he would have slowed down,
and taken more time to do things the correct way. I understand that you have an obligation to
give certain punishment to certain crimes but I am here to humanize Sam Sharma and urge you
for leniency Your Honor. Thank you for your time.


Sincerely,

Robert Farkas, Jr.
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 24 of 43




                  EXHIBIT A.10
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 25 of 43




November 3, 2020

Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 1007

Re:    Sohrab “Sam” Sharma

I’m writing to tell you about the Sam Sharma, the man I’ve been in a relationship with for the
past 4 and ½ years. My names Brielle Farkas, Robert Farkas’ sister and Sams girlfriend. I’m from
New Jersey and traveled to Florida to study Business Marketing at Florida Atlantic University.
During my time in college, I became friends with Sam through a school friend and we instantly
clicked as we both related with living up north. For over a year, we remained friends while I was
in college and he was introduced to my family, who immediately took a liking to him. As we
started our relationship, I was really impressed with how smart and hardworking he was. Sam
used to tell me stories about spending summers reading books and teaching himself how to code.
I loved his passion for learning new things and mastering whatever he was working on. I started
working at my corporate Advertising Agency job after graduating and Sam was working in finance
at a dealership nearby. We both had our day jobs and would spend time together after work. I
come from an extremely large family and Sam being an only child, took an instant liking to
everyone and spending time together.

Fast forward to Centra tech, Sam was getting into an area of work that was brand new to him.
He spent so much time learning and absorbing as much as he could while the company was born.
The company’s brand recognition skyrocketed when it was mentioned by Cliff High who would
speak on his predictions and companies to watch. I watched every day as Sam would try to
perfect this company while try to keep up with all of the attention it was getting. Sam has
accepted responsibility for his wrong doings during these few months, but I wanted to point out
a few things. He was constantly on the phone with lawyers and hiring lawyers to help guide him
through this process. As it turns out, the first lawyers have been prosecuted for false
representation as they were college students. He then had a permanent lawyer on payroll and I
felt comfortable knowing this. Sam was so passionate about what he was building from the
software he created and the product being offered. He wanted to ensure was doing everything
right as it all seemed to be moving at a lightspeed pace. He has accepted responsibility for the
false statements he made in the process. There have been so many instances where the company
wanted to return money to everyone who gave to the company through the SEC and Sam was
discussing this with me around the holidays, prior to his April 1st arrest.

Being together for so long, I truly can say I’ve seen an immense amount of change within Sam.
I’ve never doubted his intensions or the man he is throughout this incredibly hard time. There
was a lot of media surrounding this case and it’s been heart breaking to watch as he was
perceived as a guilty man since the day of his arrest. Sam has been home with the ankle monitor
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 26 of 43




for two plus years and has made the best situation out of his circumstance. I try my hardest to
remain positive and strong for him, but he truly does that for me. While he is the one facing time,
he reassures me that god has a plan and we’ll be ok. He realizes no matter what, we’re still
fortunate in the life we live and he’s correct. I’ve always practiced faith, but we have been
together during this quarantine and I can tell how much it’s impacted Sam. While he was home,
he was always encouraging me to spend time with family, go out to see friends, never holding
me back. He’s been so supportive and truly appreciates the light we both bring into each other’s
lives. We’re both very set on doing good in life and trying to make a difference. During the past
few years, we’ve fostered 5 different dogs and watched as they were adopted into their forever
homes. When I called Sam telling him I am coming home with 2 dogs who needed us, there was
zero hesitation. We’ve worked with a few different rescues and Sam felt it was an amazing way
to spend his time as he was always home. Whenever we have extra bread or extra food, I watch
as Sam goes outside and throws it to the animals. I know I’ve rubbed off on him with having a
love for animals and things in need. My brother recently told a story, as they were leaving the
lawyers office together, Sam stopped at a parking lot across the street and opened up a can of
cat food from his backpack for the stray animals. I mention this because he has such a big heart
and I know that from living with him for so long. There is so much said about Sam, but I get to
see a different person, a person who I want to spend the rest of my life with.

Sam cares so much about others who are less fortunate. He tells me stories about homeless
people he encounters on his drive to the lawyer and the bond they start forming. There is one
person Sam started seeing on multiple occasions who is disabled with a dog. He will stop, spare
any change he has and take the time to talk to him. This man has told Sam he’s the angel that
he’s been praying for because he goes out of his way to make a difference whenever he seems
him. He’ll spend time just talking to him, and letting the man see his worth, that he is not invisible.
Sam will tell me, I thought I saw him down the road, so I drove around to find him and finally did.
There was a time recently when we were in the mall food court, and I was sitting waiting for our
food to be ready. A man walked up into a crowd of people and asked if anyone could spare $5 so
he could get lunch. As everyone turned their head away from the man, Sam immediately helped.
He felt bad that no one wanted to give this man the time of day and couldn’t afford a sandwich.
It makes me so happy to see this quality within him. He never feels bad for himself, he is always
focused on what I mentioned before, people who are less fortunate than us. These are just two
instances of things I witness and hear about all the time.

I know Sam will not disappoint if he’s given the chance to start making a difference in our
community. He has spent time in jail and has been home with an ankle monitor on home
detention with no curfew for nearly three years. Recently he has been granted permission for
curfew which he’s been obeying. We’re thankful to get out of the house together, I was struggling
worrying that the years spent home were playing a role on Sams mental health. He’s been so
positive but I know in my heart he’s staying strong for me, and his family. Working on the
resolution of this case has been his full time job since his arrest. I hope his time and obeyance of
the law are taken into consideration when ruling on this case. This whole situation has humbled
Sam beyond belief and allowed him to see what’s truly importance in life. It’s freedom, giving
back to others and family. I pray that you may consider community service, with programs that
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 27 of 43




wi ll continue to allow him to give back and make a difference. I've always said to him, you are so
smart you may be able to serve as an asset or help to the government with similar cryptocurrency
cases. There isn' t a day that goes by where I don' t thank god for this man I love and pray for the
outcome. So many people will want you to see a different Sam, but what better than the
perspective of a person who has spent countless days and years with him. He tried to do
everything right, he paid lawyers, spoke to banks and had our relationship as second priority as
this company was taking off. I joke around that our anniversary vacation spent in Mexico he was
with his lawyer Alan more than me because of how much time they spent on the phone . Sam
wants to return the money that was never spent and help make countless other lives whole by
giving this back. Please consider that he never spoke poorly or about anyone. We were not
prepared for the arrest and I was tru ly blindsided and left without words when he was taken
away that day. I thought this was an SEC matter rather than a criminal offense. He accepts
responsibi lity and I can assure you, every single day has been a learning process. It's been painful
to watch everything unfold but the man Sam is today, is different than the man he was nearly 3
years ago . I feel confident that the person I am has rubbed off on him. One of the things he loved
about this relationship was the fact that I make him a better man. I will continue to do this as he
continues to be in rock in our relationship and remain strong and positive. His generosity
encourages me to become a better person, he always wants the best for everyone else.

Thank you taking a glimpse at the person I love. Sam has a tremendous support system and family
who loves him to ensure he wi ll not be in front of you again. Throughout this t ime, Sam has
strengthened his bond with his father and sees how hard working and talented he is as an
emergency room doctor for over 40 years. His dad comes to spend time w ith us and I see the
light within Sam' s eyes as he gets to spend this quality time. He is also so close with his mother
and stepfather, I love the bond they have. It was extremely tough when his grandfather and
grandmother passed away and Sam could not be there. He hasn' t been able to travel outside of
Florida or New York and has missed a lot of things I know he wou ld' ve loved to be a part of. I
know he's learned from being on home detention and we pray he's able to make up for lost time
with our families.

I hope he has the chance to do right. He is outstandingly smart, generous and has a HUGE heart.



Thank you,




Brielle Farkas
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 28 of 43




                  EXHIBIT A.11
         Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 29 of 43




November 3, 2020

Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 1007

Re:       Sohrab “Sam” Sharma

·    My name is Cynthia Farkas, Brielle & Robert Farkas's mother. Brielle is Sohrab's girlfriend. They

    started out as friend's and became romantic after approximately one year. When I met Schrab

    they were at this point friend's, I was so impressed with him, I actually wanted them to date. He

    was just so respectful in a world that some young men have none. It was Brielle's 21st birthday

    and he basically watched out for all her friend's that were in the club with her and made sure they

    stayed together safely. I was with my girlfriend and watched from a couch near the club. I was

    so happy with him that night that he cared enough about the girls to ensure their safe return to

    their hotel room. Brielle is my youngest of four children, she's 26 and truly an angel from God,

    she has the biggest heart and a true pleasure to be around. Yesterday 10/27/20 she received

    employee of the month from Zimmerman Advertising in Fort Lauderdale, Florida out of 380

    colleagues. Brielle stated dating Schrab her senior year in college I was thrilled. Not only was he

    good looking he was kind and so smart. He has a lot of the same characteristics as my husband.

    We are a very close and extremely family oriented family. I can say Sohrab, I have known a good

    four years now and if anyone should dislike Sohrab it should be me. But with that I believe

    Sohrab changing his name legally to Sam is extremely sad. I feel very strongly that a past mistake

    was punished very harshly from a prosecutor because he is of Iranian/Indian dissent. I hate to feel

    that way, but it is my true belief that racism is still very real today. Brielle's world turned upside
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 30 of 43




 down the day the FBI came to their apartment and handcuffed them. I was shook to the core,

 scared I had literally no clue what to do. I know that Sam's family hired a lawyer who got in my

 head and was turning me against Sam by saying he was gonna turn on my son, Robert and take

 my daughter Brielle out of the country, that I was naïve and when I signed the surety bond with

 the prosecutor, I flat out asked him if I should go to Florida and move Brielle out of her

 apartment, the prosecutor said no it's fine Sam isn't getting out of jail. Seriously, I think back and

 that is my biggest regret.

  My husband was in Carrier Clinic, my oldest daughter was in rehab and my son was going

from prison to prison. My business was failing because of my husband’s mental health. I believe

in my heart and no one can change my mind, knowing Sam as well as I do that, he had every

intention of building a successful business. He never intentionally meant to steal from anyone.

He's 29 years old now, so many young men would have gone crazy and spent the money bought

boats and houses. What confuses me is they had a full-time lawyer at Centra Tech to help them

do things right so it's scary how awful some lawyers are in my opinion. They also hired

attorney's that were law student's that scammed them also, in my opinion. His card worked I saw

firsthand my son use the card. Did they make false statements? Yes. Do I feel they learned and

have grown from the mistakes, yes I guess jail will do that to you. Do I believe the 2 years of

house arrest and Sam missing so many family event's has humbled him very much so, he

appreciates being on curfew which has mad Brielle so happy. I thank you from the bottom of my

heart. I wish you could talk to Sam and really get to know him he's so loving to my Brielle. If

everything goes well and he asked Brielle to marry him I would give them my blessing. If it's

one thing I can say is Sam's heart is as big as Brielle's she truly loves him and no matter what
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 31 of 43




happens we are going to be there for him I already consider him another son-in-law. They are

both becoming more spiritual which makes me so happy and their love of less fortunate and

animals is a true blessing. I'm asking from the bottom of my heart Judge Schofield to be lenient.

I promise you will never see Sohrab “Sam” Sharma in your courtroom again.

With all the Respect in the world,



Cynthia Farkas
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 32 of 43




                  EXHIBIT A.12
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 33 of 43




Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007


                        RE:     United States v. Sohrab Sharma, et. al.
                                18 Cr. 340

Dear Judge Schofield:

        Mr. Cariglio has informed me that I could write a letter to Your Honor in lieu of
appearing at the sentencing hearing this coming January 2021. Thank you for allowing
this, as I am not wanting to travel to New York during Covid-19 because I cannot afford
to miss work due to requirement of quarantining.

      I was an employee of Centra Tech (“Centra”) from January 12, 2018 through March
26, 2018. The general counsel of Centra, Allan Shutt hired me to serve as corporate
counsel as a Florida licensed attorney. I was terminated by Centra after being told that
the Company was shut down and did not have enough funds to keep paying my salary. I
was not even employed 90 days with the company.

        I worked at the Centra office which was located in Miami Beach, Florida. My work
schedule was Monday through Friday for approximately 40 to 50 hours a week. I was
specifically hired to assist with legal matters involving Centra Tech's outside counsel
Ballard & Spahr regarding the SEC’s investigation and helping Mr. Shutt with daily legal
activities such as reviewing contracts. While working at Centra full time most of my time
was being spent learning about Centra, researching crypto currency law and SEC
regulations as I was still within my 90 day probationary period and therefore needed
training to get up to speed in understanding FinTech as well as cryptocurrency.

Please let me know if you have any questions or would like any additional information.

                                                             Thank you,
                                                             /s/ Jessica L. Franklin
                                                             Jessica L. Franklin, Esq.
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 34 of 43




                  EXHIBIT A.13
              Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 35 of 43

TO:
Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square,
New York, NY 10007

Your Honor,

My name is Joshua Garcia; I am a childhood friend of Sorbee Sharma. I have known Sorbee
since 6th grade, when we met at Lawrence Middle School. We became friends very quickly and
have continued to remain so for the past seventeen years. Sorbee is actually not considered
just as a friend by my family and I. My mother refers to him as her "second son" and I call him a
brother, which means a lot being that I am the only boy in my family with 6 sisters. Over nearly
two decades Sorbee and I have gone to school together, worked together, traveled together,
and spent countless hours talking over the phone or video game headsets. We have grown up
together and become who we are today without losing touch. There is nothing I can say about
Sorbee that would describe him as anything other than an amazing person with potential
beyond belief.

Sorbee has always been there for me, no matter what. I cannot count the amount of favors I
have asked him for in the last seventeen years. He has helped me with everything from cleaning
up after parties in High School, to helping me pursue a career in music. His support for his
friends is a trait that is unmatched. He always wants to see those around him happy, and he
works very hard to do so, which, to me, says numbers about his character. I don't know many
people in this world that would just want to see their friends and family reach their goals and full
potential. I believe he is this way because he himself is a hard worker and a go getter. He
knows the benefits of hard work and chasing goals and he wants those traits to rub off on the
people around him.

When I heard the news of Sorbee's arrest I was absolutely schocked. When I told my family he
had been arrested , they too were equally as shocked. Another close friend to Sorbee and I was
able to get in touch with Sorbee's girlfriend and find a way for us to communicate with him.
Sorbee and I emailed each other as consistently as we could, and although he was the one
locked up, he was still so positive and always offering me advice and motivation. There is no
one I know that has stronger, more positive mindset than Sorbee.

Sorbee Sharma is a kind , hard-working, generous individual. He has spent the last two years of
his life locked inside of his home, dwelling on what he has done, and wishing to be a functioning
member of society again. After speaking with Sorbee, I know he feels much remorse for his
actions and that this weighs heavy on him. He has learned a tremendous lesson and has
expressed to me countless times how he wishes things went differently. It breaks my heart to
see my best friend and brother, in this position. Sorbee has an infinite amount of potential and I
am hopeful that soon he will be able to continue his life and fulfill his goals. My family, friends
and I all feel this way.

Thank you for your consideration,
Joshua Garcia
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 36 of 43




                  EXHIBIT A.14
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 37 of 43



November 1, 2020

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re: Sohrab "Sam" Sharma

To the Honorable Judge Lorna G. Schofield,

My name is Armeen Golestaneh and I am an IT Professional. I am Sohrab Sharma's uncle and I have
known him for at least 15 years.

l have always thought ofSohrab as a mot ivated, energetic and hardworking young man with a good
demeanor. He cares deeply about his family and friends and is always willing to help others.

l am aware of serious charges that are against Sohrab. I sincerely believe t hat Sohrab is a good person
with great potentials and I am confident that he has learned from his mistakes so that they are never
repeated again.

Regards,.[)_        :lr
       :?(_ I-' - - -
                               ,--
                         kse.q-i.-tL:__.
                                        ,,---
Armeen Golestaneh
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 38 of 43




                  EXHIBIT A.15
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 39 of 43



Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Your Honor,

       My name is Catherine Kenny. I’m currently a full time employee with Google Inc. and I am
also pursuing an MBA degree at Pace University. Before matriculating at Pace, I was interviewed
by Forbes magazine on my decision as a woman to further my education later on in life. This was
a great honor for me. I’m also an active member of the Murray Hill Alliance, where I spend my
weekends volunteering, making NYC parks more eco-friendly and accessible.

        The purpose of my letter is to discuss Sohrab Sharma and the terrible predicament he
now finds himself in. I’ve known Sam since I was fifteen years old. We grew up in the same
community, attended school together, and have been part of each other's lives since then. The
town where we grew up was Lawrence, NY, a piece of information I find relative to both of our
lives. Situated in Long Island, Lawrence is a town filled with many socio-economic classes.
However, the wealthiest families were not physically segregated from those less fortunate.

        My early relationship with Sam was platonic, though I soon became a part of his family.
From the beginning it was clear that Sam wasn’t living the life of a typical teenager. At a young
age, Sam’s parents divorced. His father was a successful first-generation doctor from India and
his mother had migrated to the United States from Iran. Sam was torn by the divorce, both parents
demanding different cultural rules for living, back and forth custody battles, and a tremendous
lack of parental support at such a crucial time of his life. Yet, what affected Sam more than
anything else was his foreign status. Growing up in such a wealthy town, constantly teased, Sam
never seemed able to shed the stigma of being a foreigner. On top of that, there was so much
expectation from both parents to become a financial success.

        Regardless of his inner troubles, Sam was on the marching band, voluntarily kept score
for the girls’ volleyball team, was part of the men’s lacrosse team, and was consistently on the
high honor roll. The Sam I knew was brilliant; he had such a charismatic personality, and a go-
getter mentality. As we matured, it was exciting to see him grow into himself.

          Sam was not a member of the elite social scene. However, it was obvious that he craved
to fit in and feel accepted. Growing up in a high-pressure community, coming from a broken family
with no siblings, it seemed Sam was constantly searching for love and acceptance. I strongly
believe that this undermined his ability to build trust with those around him. This has always made
me wonder if the future decisions Sam would make were an effort to overcompensate for his lack
of stability at home.

       Whenever I was able to still see the soft side of Sam, I was able to get glimpses of his true
humanity and his ability to care for others. Sam was selfless, always going out of his way to put
others before himself. A burgeoning entrepreneurial spirit led him to find creative and legitimate
ways to produce wealth for himself. In turn, he had separate stints working full time at Verizon,
Best Buy, and numerous car dealerships, he even built his own website. However, it was still
apparent that Sam was hyper focused on the monetary value of his actions rather than the
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 40 of 43



importance of building his own character. Unfortunately, he was easily able to be pulled away
from those who loved him most truly. He started to miss social gatherings and birthday parties in
an effort to begin the building of his desired fortune.

        It has been a horrible experience to see Sam become so lost, yet I’m equally positive that
he will be able to find his way.

        I now know the extent of trouble that Sam finds himself in. Although at first shocked, I have
begun to see signs of the close friend I once knew. I am certain that Sam is a good kid at heart
and that he has good intentions. I can again hear the kindness in his voice, and from the bottom
of my heart, I feel that Sam is ready to turn over a new leaf. I have heard his tears of repentance
and shame. Even though I know he will grow from this and one day begin a new life, he will never
forgive himself for the things he has done and the shame he has brought to his family. I know
Sam. He is strong and he will be able to bear that cross. I could never say for sure, but maybe
this was the wakeup call Sam needed. When he is given the chance to wake back up, I am 100%
certain that Sam will show everybody who he truly is and what he is truly made of. He is a brilliant
friend who played an instrumental part in my life, I am who I am because of him.


Sincerely,




Catherine Kenny
Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 41 of 43




                  EXHIBIT A.16
       Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 42 of 43




Honorable Lorna G. Schofield
United States District Court
For the Southern District of New York
40 Foley Square
New York, NY 10007


Dear Judge Schofield,

        My name is Daisha Lee, and I am writing in regards of Sam Sharma. He is currently dating

my younger sister. I have known Sam for approximately 5 years and could not be happier that my

sister found such a nice guy. Every time I am around Sam, we always have a great time even if we

do not do anything at all. I am happy that he is a part of my family and one day I hope he is

officially apart of this family sooner rather then later. Sam is honest, respectful, and humble from

the way I see him treat my family and my sister. Every time I talk to my sister, he is making dinner

or breakfast or making her laugh in some type of way. He is the type of person that I would trust

with my life. During Christmas he would not let my mom or sister cook or anyone for that matter

because he said that we all do enough for him that he wanted to do something for us. He goes out

of his way to make sure each and everyone is happy, comfortable, and relaxed. One day he had me

laugh while my husband and I were visiting, and I had my dog close to my face. My dog is not the

nicest, he bit me in the face prior to the visit, Sam goes “Daisha, please put him down I don’t want

you to get hurt again.” I laughed and said okay Sam because you asked so nicely. The thing I love

most about Sam is how kind-hearted, caring, and intelligent he is. Throughout his relationship with

my sister he has surprised her with things like simply making dinner or buying her flowers. Sam

is the type of person I would proudly call my brother in law. I think it is an honor for anyone to

get to know him and the type of person he is. I understand Sam has plead guilty and the severity

of what he plead to. I am asking you have mercy on him, so he can show you the type of person
      Case 1:18-cr-00340-LGS Document 437-1 Filed 01/07/21 Page 43 of 43




he is and will continue to be. I promise he is worth the chance. Thank you for your time and I

appreciate your consideration.




       Sincerely,




       Daisha Lee
